TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00680-CR



                                 Ronny Gene Smith, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 67764-A, THE HONORABLE FANCY H. FEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ronny Gene Smith has filed a pro se notice of appeal of the trial court’s

findings of fact and conclusions of law entered in response to his application for writ of habeas

corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code Crim.

Proc. art. 11.07 (procedure for application for writ of habeas corpus).

               Article 11.07 vests complete jurisdiction over post-conviction relief from final felony

convictions in the Texas Court of Criminal Appeals. See Tex. Code Crim. Proc. art. 11.07, § 5;

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig.

proceeding). The intermediate courts of appeals have no role in criminal law matters pertaining to

proceedings initiated under article 11.07. See In re Briscoe, 20 S.W.3d 196 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st
Dist.] 2001, orig. proceeding); cf. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115,

117–18 (Tex. Crim. App. 2013).

               Accordingly, we dismiss this appeal for want of jurisdiction.1



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: November 6, 2013

Do Not Publish




       1
           We also note that the trial court certification in the record reflects that appellant has no
right of appeal. We are required to dismiss an appeal “if a certification that shows the defendant has
a right of appeal has not been made part of the record.” See Tex. R. App. P. 25.2(d); Dears v. State,
154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

                                                  2